DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 20-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gill et al (US 2019/0045973).
Gill discloses for claim 1: 1. (Previously Presented) An air-frying cooker (par 5,79,fig 7) comprising: - a chamber 24(fig 7), a heater 82,84 disposed in the chamber (fig 7)to heat air in the chamber(abstract,par 86,87), a fan 86 disposed in the chamber and controlled to rotate at a first speed (par 79 plurality of speeds,different speeds) for circulating the heated air in the chamber to cook food in the chamber in a cooking mode(par 78 air fryer), and to rotate at a second speed (par 5,claim 31,38),for generating a circulating air flow within the chamber to entrain a cleaning fluid(gas or liquid) introduced into the chamber in the circulating air flow to clean the chamber(par 76 liquid entrained,implicit,conventional).
Gill teaches a fan independently operating at controlled multiple speeds for different modes with a first speed of 2650 rpm and a second speed of 1200 rpm. A vortex is generated. 
                           
    PNG
    media_image1.png
    705
    544
    media_image1.png
    Greyscale


2. (Previously Presented) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is no less than 2500rpm, to entrain the cleaning fluid in the circulating air flow to clean the chamber(Gill Fig 7,19,claim 38). 
3. (Previously Presented) The air-frying cooker according to claim 1, wherein second speed of the fan during the cleaning mode is different than the first speed of the fan during the cooking mode (Gill par 75,76,79,80,81,fig 7,19,claim 38 ).  
7. (Previously Presented) The air-frying cooker according to claim 1, further comprising a controller and a user interface, the controller being configured to rotate the fan at a second speed of no less than 2500rpm in response to a signal initiated by a user via the user interface(par 75,76,79,80,81,fig 7,19,claim 38). 

9. (Previously Presented) The air-frying cooker according to claim 1, further comprising a sealing element disposed around a drive shaft that extends through a wall of the chamber between the fan and a motor(conventional,par 52,60 mechanical expedient).  
10. (Previously Presented) The air-frying cooker according to claim 1, wherein the cleaning fluid is introduced into the bottom of the chamber and the air flow is controlled to flow along a surface of the cleaning fluid to entrain the cleaning fluid in the air flow (Gill par 75,76-liquid entrained,79,80,81,fig 7,19,claim 38). See the rejection of claim 1.
20. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is between 2700rpm and 3500rpm to entrain the cleaning fluid in the circulating air flow to clean the chamber (Gill par 75,76-liquid entrained,79,80,81,speed varies for different modes,fig 7,19,claim 31,38).  
21. (New) The air-frying cooker according to claim 1, wherein the heater is further configured to heat the cleaning fluid and the circulating air in the chamber during the cleaning mode(Gill par 75,76-liquid,79- plurality of speeds,different speeds,80,81,fig 7,19,claim 31,38,abstract).  
  
22. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is the same as the first speed of the fan during the cooking mode(Gill par 5,75,76-liquid,79- plurality of speeds,different speeds,80,81,fig 7,19,claim 31,38).  

24. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is less than the first speed of the fan during the cooking mode(Gill par 75,76-liquid,79- plurality of speeds,different speeds,80,81,fig 7,19,claim 31,38).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghavan teaches an air frying cooker in the abstract and fig 2,4 having a controller and cleaning cycle using water, steam and other material.
Freedman discloses for claim 1: 1. (Previously Presented) An air-frying cooker (fig 1, intended use, para 35 roasting)comprising: - a chamber (fig 1), a heater 40 disposed in the chamber to heat air in the chamber(para 35), a fan 26 disposed in the chamber and controlled to rotate at a first speed for circulating the heated air in the chamber to cook food in the chamber in a cooking mode(para 35 roasting), and to rotate at a second speed(para 36, controller 30) (para 37,35,47-1000-1500 rpm,36,48-6000-7000 rpm,53 intermediate speeds,different speeds for fan,108,abstract-low,high speeds,fig 3,4,6) for generating a circulating air flow within the chamber to entrain a cleaning fluid(gas or liquid) introduced into the chamber in the circulating air flow to clean the chamber(para 36,40 in a cleaning mode,para 40 cleaning,45).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely just on references applied in the prior rejection of 
Freedman and Gill teach fan speed that are the same or different depending upon mode of operation and can be varied as desired. Fan speed is a result effective variable and optimization is not a basis for non -obviousness here. See (para 37,35-heated,47-1000-1500 rpm,36,48-6000-7000 rpm,53 intermediate speeds, different speeds for fan,108,abstract-low,high speeds, fig 3,4,6) (Gill par 75,76,79,80,81,fig 7,19,claim 38). It is conventional to use liquid in processing food as does Raghavan in processes like Freedman and Gill and Gill supports this use. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761